DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 12/21/2021 that has been entered, wherein claims 1-15 are pending and claims 1-4 and 12-13 are withdrawn.
Information Disclosure Statement
The information disclosure statement filed 12/22/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-10 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8  of U.S. Patent No. 10,388,712 in view of Koo et al. (US 2006/0267491 A1).
Regarding claim 5, claim 1 of U.S. Patent No. 10,388,712 recites an organic light emitting diode display device, comprising: 
a substrate; 
a scan line on the substrate and configured to transfer a scan signal; 
a data line and a driving voltage line crossing the scan line and configured to transfer a data voltage and a driving voltage, respectively; 
a switching transistor connected with the scan line and the data line and comprising a switching drain electrode configured to output the data voltage; 
a driving transistor comprising a driving gate electrode; 
a storage capacitor comprising a first storage electrode connected with the driving gate electrode and a second storage electrode connected with the driving voltage line; and an organic light emitting diode electrically connected with a driving drain electrode of the driving transistor, 
wherein the storage capacitor comprises: 
a connector in which an edge of the second storage electrode is apart from an edge of the first storage electrode in a direction toward the center of the second storage electrode, and 

wherein the storage compensator comprises an edge of the first storage electrode defining a first corner cut portion, and an edge of the second storage electrode defining a second corner cut portion.

Claim 1 of U.S. Patent No. 10,388,712 does not recite the connector comprises a third corner of the first storage electrode and a third corner cut portion of the second storage electrode and wherein: the storage capacitor further comprises a main portion in which the edge of the second storage electrode is apart from the edge of the first storage electrode by a main margin width to be apart from the edge of the first storage electrode in a direction away from the center of the second storage electrode, and 
in the storage compensator, the edge of the second storage electrode is apart from the edge of the first storage electrode by a compensation margin width to be apart from the edge of the first storage electrode in a direction toward the center of the second storage electrode and wherein all portions of the first storage electrode of the main portion are covered by the second storage electrode of the main portion in a plan view. 

Claim 2 of U.S. Patent No. 10,388,712 recites the connector comprises a third corner of the first storage electrode and a third corner cut portion of the second storage electrode. Therefore, it would have been obvious to one of ordinary skill in the art 

Claims 1 and 2 of U.S. Patent No. 10,388,712 do not recite the storage capacitor further comprises a main portion in which the edge of the second storage electrode is apart from the edge of the first storage electrode by a main margin width to be apart from the edge of the first storage electrode in a direction away from the center of the second storage electrode, and in the storage compensator, the edge of the second storage electrode is apart from the edge of the first storage electrode by a compensation margin width to be apart from the edge of the first storage electrode in a direction toward the center of the second storage electrode and wherein all portions of the first storage electrode of the main portion are covered by the second storage electrode of the main portion in a plan view.

Koo teaches an organic light emitting diode display device(Fig. 5-6) wherein the storage capacitor(Cst, ¶0056) further comprises a main portion in which the edge of the second storage electrode(132, ¶0069) is apart from the edge of the first storage electrode(131, ¶0065) by a main margin width to be apart from the edge of the first storage electrode(131, ¶0065) in a direction away from the center of the second storage electrode(132, ¶0069), and in the storage compensator(please see examiner annotated 

Regarding claim 6, Claim 3, of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 5, further comprising: a semiconductor on the substrate and comprising a switching channel of the switching transistor and a driving 

Regarding claim 7, Claim 4 of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 6, wherein: the first storage electrode corresponds to the driving gate electrode, and the second storage electrode is on the same layer as the data line and the driving voltage line.

Regarding claim 8, Claim 5 of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 6, wherein: the driving channel has at least one curved portion.

Regarding claim 9, Claim 6  of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 6, further comprising: a compensation transistor comprising a compensation gate electrode which is a part of the scan line, and a compensation source electrode and a compensation drain electrode in the semiconductor; and a first data connector on the same layer as the data line and connecting the first storage electrode and the compensation drain electrode.

Regarding claim 10, Claim 7 of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 9, wherein: the first data connector is connected with the third corner of the first storage electrode.

Regarding claim 14, Claim 9 of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 5, wherein the driving transistor further comprises a driving source electrode, and the driving source electrode is connected with the switching drain electrode.

Claims 11 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9  of U.S. Patent No. 10,388,712 in view of Kang at al. (US 2012/0001885 A1) as cited on the IDS dated 6/26/2019 and Koo et al. (US 2006/0267491 A1).
Regarding claim 11, Claim 9 of U.S. Patent No. 10,388,712 recites an organic light emitting diode display device, comprising: 
a substrate; 
a scan line on the substrate and configured to transfer a scan signal;
 a data line and a driving voltage line crossing the scan line and configured to transfer a data voltage and a driving voltage, respectively; 
a switching transistor connected with the scan line and the data line and comprising a switching drain electrode configured to output the data voltage; 
a driving transistor comprising a driving gate electrode;
a storage capacitor comprising a first storage electrode connected with the driving gate electrode and a second storage electrode connected with the driving voltage line; and 
a connector in which an edge of the second storage electrode is apart from an edge of the first storage electrode in a direction toward the center of the second storage electrode, and 
a storage compensator facing the connector on a diagonal line with reference to the center of the second storage electrode, wherein the diagonal line connects the storage compensator with the connector in a same pixel, wherein: 
the storage capacitor further comprises a main portion in which the edge of the second storage electrode is apart from the edge of the first storage electrode by a main margin width to be apart from the edge of the first storage electrode in a direction away from the center of the second storage electrode, and 
in the storage compensator, the edge of the second storage electrode is apart from the edge of the first storage electrode by a compensation margin width to be apart from the edge of the first storage electrode in a direction toward the center of the second storage electrode,
wherein the storage compensator comprises an edge of the first storage electrode defining a first corner cut portion, and an edge of the second storage electrode defining a second corner cut portion.

Claim 9 of U.S. Patent No. 10,388,712 does not recite the driving voltage line comprises a first driving voltage line parallel with the data line and a second driving voltage line 

Kang teaches an OLED display device(Fig. 2), wherein the driving voltage line comprises a first driving voltage line(VDD1, ¶0060) parallel with the data line(DL, ¶0062) and a second driving voltage line(Vdd2, ¶0061) crossing the data line(DL, ¶0062) and, and the first driving voltage line(VDD1, ¶0060 is on the same layer(¶0067) as the data line(DL, ¶0062), the second driving voltage line(Vdd2, ¶0061) is on the same layer(¶0065) as the scan line(GL, ¶0061). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device as taught by Claim 9 of U.S. Patent No. 10,388,712,  so that the driving voltage line comprises a first driving voltage line parallel with the data line and a second driving voltage line crossing the data line, and the first driving voltage line is on the same layer as the data line, and the second driving voltage line is on the same layer as the scan line, as taught by Kang, in order to uniformly and stably drive the image quality of the organic electroluminescent display device(¶D072).

Claim 9 of U.S. Patent No. 10,388,712 and Kang do not recite all portions of the first storage electrode of the main portion are covered by the second storage electrode of the main portion in a plan view.

Koo teaches an organic light emitting diode display device(Fig. 5-6) wherein all portions of the first storage electrode(131, ¶0065) of the main portion are covered by the second storage electrode(132, ¶0069) of the main portion in a plan view(please see examiner annotated Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 9 of U.S. Patent No. 10,388,712 so that all portions of the first storage electrode of the main portion are covered by the second storage electrode of the main portion in a plan view, as taught by Koo, in order to prevent voltage drop caused by resistance(¶0114).

Regarding claim 15, Claim 9 of U.S. Patent No. 10,388,712 recites the organic light emitting diode display device of claim 11, wherein the driving transistor further comprises a driving source electrode, and the driving source electrode is connected with the switching drain electrode. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2006/0267491 A1) in view of Hieda et al. (US 20050052124 A) both of record.
Regarding claim 5, Koo teaches an organic light emitting diode display device(Fig. 5-6), comprising: 
a substrate(100); 
a scan line(151, ¶0055) on the substrate(100); 
a data line(152, ¶0055) and a driving voltage line(153, ¶0055) crossing the scan line(151, ¶0055); 
a switching transistor(M2, ¶0056) connected with the scan line(151, ¶0055) and the data line(152, ¶0055) and comprising a switching drain electrode(not pictured, drain electrode of M2, ¶0059, ¶0064); 
a driving transistor(M1, ¶0056) comprising a driving gate electrode(112, ¶0065); 
a storage capacitor(Cst, ¶0056) comprising a first storage electrode(131, ¶0065) connected with the driving gate electrode(112, ¶0065) and a second storage electrode(132, ¶0069) connected with the driving voltage line(153, ¶0055); and 

wherein the storage capacitor(Cst, ¶0056) comprises: 
a connector(please see examiner annotated Fig. 5) in which an edge of the second storage electrode(132, ¶0069) is apart from an edge of the first storage electrode(131, ¶0065) in a direction toward the center of the second storage electrode(132, ¶0069), and 
a storage compensator(please see examiner annotated Fig. 5) facing the connector, 
wherein: 
the storage capacitor(Cst, ¶0056) further comprises a main portion in which the edge of the second storage electrode(132, ¶0069) is apart from the edge of the first storage electrode(131, ¶0065) by a main margin width to be apart from the edge of the first storage electrode(131, ¶0065) in a direction away from the center of the second storage electrode(132, ¶0069),
wherein the storage compensator(please see examiner annotated Fig. 5) comprises an edge of the first storage electrode(131, ¶0065) defining a first corner portion(please see examiner annotated Fig. 5), and an edge of the second storage electrode(132, ¶0069) defining a second corner portion(please see examiner annotated Fig. 5),
wherein, in the storage compensator(please see examiner annotated Fig. 5), the edge of the second storage electrode(132, ¶0069) is apart from the edge of the first 
the connector comprises a third corner of the first storage electrode(131, ¶0065) and a third corner cut portion of the second storage electrode(132, ¶0069),
and wherein all portions of the first storage electrode(131, ¶0065) of the main portion are covered by the second storage electrode(132, ¶0069) of the main portion in a plan view(please see examiner annotated Fig. 5).


    PNG
    media_image1.png
    1186
    1076
    media_image1.png
    Greyscale


A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed, [i.e. configured to], does not differentiate the claimed apparatus from a prior art apparatus" when the prior art apparatus teaches all the structural limitations of the claim, MPEP 2114 (II). 

Koo does not explicitly teach the first storage electrode(131, ¶0065) defining a first corner cut portion(please see examiner annotated Fig. 5), and an edge of the second storage electrode(132, ¶0069) defining a second corner cut portion(please see examiner annotated Fig. 5).

Hieda an organic light emitting diode display device(Fig. 14a) wherein an electrode(13, ¶0211) has a shape with a corner cut portion in order to relax a 

Regarding claim 6, Koo teaches the organic light emitting diode display device of claim 5, further comprising: 
a semiconductor(111, ¶0064) on the substrate(100) and comprising a switching semiconductor (not pictured, channel of M2, ¶0059, ¶0064) of the switching transistor(M2, ¶0056) and a driving semiconductor(111a, ¶0064) of the driving transistor(M1, ¶0056) which are apart from each other, 
wherein the driving channel(111a, ¶0064) overlaps with the driving gate electrode(112, ¶0065).

Regarding claim 7, Koo teaches the organic light emitting diode display device of claim 6, wherein: 

the second storage electrode(132, ¶0069) is on the same layer(102) as the data line(152, ¶0055) and the driving voltage line(153, ¶0055).

Regarding claim 14, Koo teaches the organic light emitting diode display device of claim 5, wherein the driving transistor(M1, ¶0056) further comprises a driving source electrode(11b, ¶0064), and the driving source electrode(11b, ¶0064) is connected(electrically via Cst) with the switching drain electrode(not pictured, drain electrode of M2, ¶0059, ¶0064).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2006/0267491 A1) and Hieda et al. (US 20050052124 A) as applied to claim 5 above, further in view of Fukumoto at al. (US 2004/0256997 A1) as cited on the IDS dated 6/26/2019 all of record.
Regarding claim 8, Koo, in view of Hieda, teaches the organic light emitting diode display device of claim 6, but is silent in regards to the driving semiconductor(111a, ¶0064) has at least one curved portion.
Fukumoto teaches an OLED display device(Fig. 5). Fukumoto teaches the driving semiconductor(5007, ¶0096) has at least one curved portion(¶0096). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Koo, so that the driving .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2006/0267491 A1) and Hieda et al. (US 20050052124 A) as applied to claim 5 above, further in view of Kim at al. (US 2005/0093789 A1).
Regarding claim 9, Koo, in view of Hieda, teaches the organic light emitting diode display device of claim 6, further comprising a first data connector(please see examiner annotated Fig. 5) on the same layer(101a) as the data line(152, ¶0055) and connecting the first storage electrode(131, ¶0065).
Koo and Hieda do not teach a compensation transistor comprising a compensation gate electrode which is a part of the scan line, and a compensation source electrode and a compensation drain electrode in the semiconductor; and a first data connector connecting the first storage electrode and the compensation drain electrode.

Kim teaches an OLED display device(Fig. 3) comprising a compensation transistor(M2, ¶0042) comprising a compensation gate electrode(¶0041) which is a part of the scan line(Sn-1, Fig. 2), and a compensation source electrode(S2) and a compensation drain electrode(D2) in the semiconductor. Adding the compensation 

Regarding claim 10, Koo, in view of Hieda, teaches organic light emitting diode display device of claim 9, wherein the first data connector(please see examiner annotated Fig. 5) is connected with the third corner(please see examiner annotated Fig. 5) of the first storage electrode(131, ¶0065).
Claim 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2006/0267491 A1) in view of Hieda et al. (US 20050052124 A) and of Kang at al. (US 2012/0001885 A1) as cited on the IDS dated 6/26/2019 all of record.
Regarding claim 11, Koo teaches an organic light emitting diode(OLED, ¶0071) display device, comprising: 
a substrate(100); 

a data line(152, ¶0055) and a driving voltage line(153, ¶0055) crossing the scan line(151, ¶0055); 
a switching transistor(M2, ¶0056) connected with the scan line(151, ¶0055) and the data line(152, ¶0055) and comprising a switching drain electrode(not pictured, drain electrode of M2, ¶0059, ¶0064); 
a driving transistor(M1, ¶0056) comprising a driving gate electrode(112, ¶0065); 
a storage capacitor(Cst, ¶0056) comprising a first storage electrode(131, ¶0065) connected with the driving gate electrode(112, ¶0065) and a second storage electrode(132, ¶0069) connected with the driving voltage line(153, ¶0055); and 
an organic light emitting diode(OLED, ¶0071) electrically connected with a driving drain electrode(111c, ¶0064) of the driving transistor(M1, ¶0056), wherein the storage capacitor(Cst, ¶0056) comprises: 
a connector(please see examiner annotated Fig. 5) in which an edge of the second storage electrode(132, ¶0069) is apart from an edge of the first storage electrode(131, ¶0065) in a direction toward the center of the second storage electrode(132, ¶0069), and 
a storage compensator(please see examiner annotated Fig. 5) facing the connector, 
wherein: 
the storage capacitor(Cst, ¶0056) further comprises a main portion in which the edge of the second storage electrode(132, ¶0069) is apart from the edge of the first 
wherein the storage compensator(please see examiner annotated Fig. 5) comprises an edge of the first storage electrode(131, ¶0065) defining a first corner portion(please see examiner annotated Fig. 5), and an edge of the second storage electrode(132, ¶0069) defining a second corner portion(please see examiner annotated Fig. 5),
wherein, in the storage compensator, the edge of the second storage electrode(132, ¶0069) is apart from the edge of the first storage electrode(131, ¶0065) by a compensation margin width to be apart from the edge of the first storage electrode(131, ¶0065) in a direction toward the center of the second storage electrode(132, ¶0069), and, 
wherein: 
the driving voltage line(153, ¶0055) comprises a first driving voltage line(153, ¶0055) parallel with the data line(152, ¶0055) and the first driving voltage line(153, ¶0055) is on the same layer(102) as the data line(152, ¶0055),
and wherein all portions of the first storage electrode(131, ¶0065) of the main portion are covered by the second storage electrode(132, ¶0069) of the main portion in a plan view(please see examiner annotated Fig. 5).



Koo does not teach the first storage electrode(131, ¶0065) defining a first corner cut portion(please see examiner annotated Fig. 5), and an edge of the second storage electrode(132, ¶0069) defining a second corner cut portion(please see examiner annotated Fig. 5), a second driving voltage line crossing the data line(152, ¶0055), and the second driving voltage line is on the same layer as the scan line(151, ¶0055).

Hieda an organic light emitting diode display device(Fig. 14a) wherein an electrode(13, ¶0211) has a shape with a corner cut portion in order to relax a 

Koo and Hieda do not teach a second driving voltage line crossing the data line(152, ¶0055), and the second driving voltage line is on the same layer as the scan line(151, ¶0055).
Kang teaches an OLED display device(Fig. 2). Kang teaches a second driving voltage line(Vdd2, ¶0061) crossing the data line(DL, ¶0062) and the second driving voltage line(Vdd2, ¶0061) is on the same layer(¶0065) as the scan line(GL, ¶0061). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device as taught by Matsumoto, to include a second driving voltage line crossing the data line and the second driving voltage line is on the same layer as the scan line, as taught by Kang, in order to uniformly and stably drive the image quality of the organic electroluminescent display device(¶D072).

.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. 
Regarding claims 5 and 11, Applicant’s argue Koo does not teach the new limitation of “all portions of the first storage electrode of the main portion are covered by the second storage electrode of the main portion in a plan view”.  As can be seen in the Applicant-annotated version of FIG. 5 of Koo, and in contrast to the claimed embodiments, Koo appears to teach a structure where some portions of the alleged first storage electrode of the main portion is wider than the alleged second storage electrode of the main portion.

The examiner respectfully submits that the “main portion” of the storage capacitor Cst, is the square shape portion where all portions of the first storage electrode, 131, are covered by the second storage electrode, 132 in a plan view (please see examiner annotated Fig. 5). It is noted that the shape of the first and second electrodes of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892